The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 26 October 2022. 
Claims 1-11 are pending and examined.  Claim 1 is currently amended.  Claims 2-11 are new.   
Response to Arguments
Rejection under 35 USC 101, double patenting and allowable subject matters are withdrawn due to the amendment.
Applicant’s amendment necessitates new ground of rejection as set forth in this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. 10814689 (B1), and claims 1-4 of U.S. Patent No. 10040329 (B1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is made obvious by the patent in view of Townend, US 5475593 (A). The patents teach adjusting a suspension damper based upon sensor input, receiving a sensor input corresponding to a user-induced event (claim 1 of patents).  The patents do not specifically teach the method comprising: changing a valve setting in said suspension based upon said sensor input.  However, Townend teaches that an active suspension system with valves controlled by a first device with input from second device from sensor means (Townend: abs, claims 1 and 4).   It would have been obvious to one of ordinary skill in the art at the time the invention was made for the suspension control method as suggested by Townend to include changing a valve setting in said suspension based upon said sensor input to improve control signal filtering for the control devices (Townend: C2L12-28).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, and 10-11 are rejected under 35 U.S.C. §103(a) as being unpatentable over Townend, US 5475593 (A).  
As to claim 1, Townend teaches a method for adjusting a suspension damper based upon sensor input (claim 1), said method comprising:
receiving a sensor input corresponding to a user-induced event (claims 1 and 4).
Townend does not specifically teach the method comprising:
changing a valve setting in said suspension based upon said sensor input.
However, Townend teaches that an active suspension system with valves controlled by a first device with input from second device from sensor means (Townend: abs, claims 1 and 4).   It would have been obvious to one of ordinary skill in the art at the time the invention was made for the suspension control method as suggested by Townend to include changing a valve setting in said suspension based upon said sensor input to improve control signal filtering for the control devices (Townend: C2L12-28). 
As to claim 2, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a sensor coupled to a vehicle (“The required warp term Woff is a term used to provide a cornering rate error adjustment. The term is calculated as a chosen function of the difference between the yaw rate demanded by the driver of the vehicle and the actual yaw rate achieved. The yaw rate demanded of the vehicle is proportional to the product of the steered angle of the front wheels of the vehicle and the velocity of the vehicle. The actual yaw rate of the vehicle is measured by the yaw gyrometer 600.”, C8L35-47).
As to claim 3, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a sensor comprising an accelerometer (C3L44-55).
As to claim 4, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a sensor comprising a gyrometer (“The required warp term Woff is a term used to provide a cornering rate error adjustment. The term is calculated as a chosen function of the difference between the yaw rate demanded by the driver of the vehicle and the actual yaw rate achieved. The yaw rate demanded of the vehicle is proportional to the product of the steered angle of the front wheels of the vehicle and the velocity of the vehicle. The actual yaw rate of the vehicle is measured by the yaw gyrometer 600.”, C8L35-47).
As to claim 5, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a sensor comprising an accelerometer and a gyrometer (C3L44-55, C8L35-47). 
As to claim 6, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a plurality of sensors which are comprised of an accelerometer and a gyrometer (C3L44-55, C8L35-47).
As to claim 7, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by a sensor selected from the group consisting of: turning a steering wheel, pressing/releasing a brake pedal, pressing/releasing a gas pedal, a measured velocity value of a turning of a steering wheel, a brake’s on/off status, velocities associated with pressing down on said brake pedal, pressing/releasing a throttle pedal, velocities associated with pressing down on said throttle pedal, a difference in a position of said brake pedal before and after being pressed, a difference in a position of said throttle pedal before and after being pressed, an absolute value corresponding to said position of said brake pedal and an absolute value corresponding to said position of said throttle pedal (C7L8-C8L55).
As to claim 8, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by comparing said user-induced event with at least one user-induced input threshold value (C13L20-C14L51).
As to claim 11, Townend teaches the method wherein said sensor input corresponding to said user-induced event corresponds to user actions which cause a movement to a vehicle component of a vehicle operated by said user (C4L18-34, claims 1 and 4). 

Claims 9-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Townend, US 5475593 (A), in view of Langer, US 2007/0260372 (A1).  
As to claim 9, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by comparing said user-induced event with at least one user-induced input threshold value (Townend: C13L20-C14L51).
Townend does not specifically teach the method wherein said at least one user-induced input threshold value resides in a database. 
However, Langer teaches that a dynamic suspension system with an in-vehicle ECU 350 receiving test condition data from an external simulator 301 including a database (Langer: Fig. 3 and related text, ¶34-35).   It would have been obvious to one of ordinary skill in the art at the time the invention was made for the suspension control method as suggested by Townend to include at least one user-induced input threshold value or reference data resides in a database as taught by Langer to improve control signal filtering for the control devices (Townend: C2L12-28). 
As to claim 10, Townend teaches the method wherein said sensor input corresponding to said user-induced event is generated by comparing said user-induced event with at least one user-induced input threshold value (Townend: C13L20-C14L51). 
Townend does not specifically teach the method wherein said at least one user-induced input threshold value resides in a database external to a control system coupled to said suspension damper.
However, Langer teaches that a dynamic suspension system with an in-vehicle ECU 350 receiving test condition data from an external simulator 301 including a database (Langer: Fig. 3 and related text, ¶34-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the suspension control method as suggested by Townend to include at least one user-induced input threshold value resides in a database external to a control system coupled to said suspension damper as taught by Langer to improve control signal filtering for the control devices (Townend: C2L12-28). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667